                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS



UNITED STATES OF AMERICA,

                          Plaintiff,
                                              CRIMINAL NO. 17-CR-30185-SMY
             vs.

WILLIAM D. CRIMMINS,

                          Defendant.



  PRELIMINARY ORDER OF FORFEITURE PURSUANT TO FED.R.CRIM.P.
                             32.2
   WITH RESPECT TO A CERTAIN FIREARM OF WILLIAM D. CRIMMINS



      In the Indictment filed in the above cause on November 15, 2017, the

United States sought forfeiture of property of defendant, William D. Crimmins,

pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).              The Court, upon

consideration of guilty plea in this matter, hereby finds that the following property

is forfeitable and hereby orders forfeited the following property:

      One Springfield XD, .40 caliber handgun with an obliterated serial
      number.

     The United States shall provide notice of the forfeiture and the right of

persons other than the defendant who have any claim or legal interest in any of

the property to file a petition with the Court. The notice shall be provided in a
                                          1
manner consistent with Supplemental Rule G(4)(a) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions.

      The notice shall state that the petition shall be set for a hearing to

adjudicate the validity of the petitioner's alleged interest in the property, shall be

signed by the petitioner under penalty of perjury, and shall set forth the nature

and extent of the petitioner's right, title, or interest in the forfeited property and

any additional facts supporting the petitioner's claim and the relief sought.

      The United States shall, also to the extent practicable, provide direct

written notice to any person known to have alleged an interest in the property that

is the subject of the Order for Forfeiture, as the substitute for the published notice

to those persons so notified.

      Upon the filing a petition alleging the third-party interests in the property,

the court may amend this order to resolve the claimed third-party interests.

      The Drug Enforcement Administration shall seize and reduce to his

possession, if he has not already done so, the above-described property.

      This Order, pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal

Procedure, shall become final with respect to Defendant William D. Crimmins at

the time of the Defendant’s sentencing, regardless of whether or not the rights of

actual or potential third-party petitioners have been determined by that time.

This Order shall be made part of the sentence of Defendant William D. Crimmins

and shall be included in the Judgment imposed against the Defendant.             This

Order is a final order with respect to the Defendant and this Order may be

                                          2
amended with respect to petitions filed by third-parties claiming an interest in the

subject-matter forfeited property.

      The United States may abandon forfeiture of the property by filing notice of

the abandonment with the Court.

      IT IS SO ORDERED.

                                                     Judge Herndon
                                                     2018.10.15
                                                     10:36:03 -05'00'
                                                   United States District Judge




                                         3
